DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction group I, claims 1-4, 6-12, 14-15 and 20 in the reply filed on 25 January 2021 is acknowledged.  
The traversal is on the ground(s) that the inventions of the restriction groups would not be a serious burden to search and examine together.  The traversal is not persuasive.  The present case is a national stage application under 35 U.S.C. 371 and the analysis used to determine whether restriction is required has been conducted using the appropriate guidelines, per MPEP 1893.03(d), regarding a lack of unity of invention.  Notably, there is no requirement that a search burden needs to exist in order to properly demonstrate a lack of unity of invention.
The requirement for a provisional election of species is withdrawn and the full scope of the elected generic claims has been searched and examined.

Claims 17-18 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

The restriction is FINAL.

Non-Final Rejection
Priority
This application was filed February 05, 2019 (US 2021/0017138) and is the U.S. national phase under 35 U.S.C. §371 of Application No. PCT/GB2017/052393 (WO 2018/033714), filed August 15, 2017 which claims priority to GB Application No. 1613942.0, filed August 15, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS dated 11 April 2019 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims dated 25 January 2021 have been entered into the record.  These claims are identical to those previously submitted on 05 February 2019 and incorporate all the amendments set forth therein.
Claims 1-4, 6-10, 12, 14 and 20 are pending and rejected. 
Claims 11 and 15 are objected to.
Claims 5, 13, 16, 19 and 21 were cancelled by the Applicant.
Claims 17-18 and 22-25 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Objection to the Title
The title begins with the word “AN”.  See MPEP 606: Words including "A" "An" and "The" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention”.  
The following title is suggested: “ANTIVIRAL BENZODIAZEPINE COMPOUNDS”

Claim Interpretation
[1] The phrase “the or each” appears in the instant claims in the definitions of a number of variable structural elements.  The term is applied where one or more of the recited elements may be present.  With respect to the “the or each” phrase, when only one of the groups is present, then “the” applies and when more than one of the groups is present then “each” applies.
[2] The claimed R3 group is “any amino acid side chain”.  This terminology is subjected to the broadest reasonable interpretation consistent with the specification.  The specification defines the term broadly at page 8, lines 14-26:

    PNG
    media_image1.png
    679
    1332
    media_image1.png
    Greyscale

According to the specification the “any amino acid” of the claims is clearly not limited to the naturally occurring amino acids described as preferable or exemplary.  The Examiner asserts that in view of this, essentially any moiety whatsoever could be attached as the R3 group and be considered to be an “amino acid side chain” since the formula (I) substructure grouping of –(C=O)-CH(R3)-N(R4)(R5) attached to the nitrogen atom of the benzodiazepine fragment would be considered to represent an “amino acid” derived structural fragment, regardless of the identity of the R3 group.  The claimed R3 is thus interpreted as being open to any substituent group.

Claim Objections
[1] Claims 7, 9, 14 and 15 are objected to since they do not appear to end in a period as is required.
Appropriate correction is required.

[2] Claims 11 and 15 are objected to as depending from a rejected base claim.  The claims are not allowable at least since they depend directly or indirectly from independent claim 1 which is subject to rejection herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a structural formula having four variable groups X3 attached to the pyridine ring on the “right-side”.  There is insufficient antecedent basis for the X3 limitation in the claims.  Claim 9 depends from claim 1 and the “X3” variable is not recited or defined in claim 1 and is not defined in claim 9.  The scope of claim 9 is not distinct since it is unknown what values of X3 are within scope.  Claim 10 does not resolve this issue since it does not provide a definition for the three X3 groups that can be other than a halogen.
Similarly, claim 12 recites a structural formula having a variable group X3 attached to the pyrimidine ring on the “right-side”.  There is insufficient antecedent basis for the X3 limitation in the claims.  Claim 12 depends from claim 1 and the “X3” variable is not recited or defined in claim 1 and is not fully defined in claim 12.  Claim 12 only provides an optional definition for X3.  The scope of claim 12 is not distinct since it is unknown what the other possible values for X3 are when it is other than one of these optional limitations.  
The Examiner suggests amending claims 9 and 12 by adding a listing of all possible values of the X3 group(s).  For example, for claim 9: “wherein each X3 is independently a C1-5 straight or branched alkyl or alkenyl, a halogen, SR6, SO2R6, OR6, or NR6R7” or, for claim 12: “wherein X3 is a C1-5 straight or branched alkyl or alkenyl, a halogen, SR6, SO2R6, OR6, or NR6R7”.  Additionally, Applicant might consider adding further dependent claims drawn to the “optionally” embodiments of claims 10 and 12 and removing them from these claims since they do not limit the claim scope as written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1, 3-4, 6-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegl (US5817658, listed on the IDS dated 11 April 2019).  
Siegl discloses compounds of formula (I) according to the instant genus.  See at least example 50, the structure of which appears at line 15 of column 49:

    PNG
    media_image2.png
    368
    572
    media_image2.png
    Greyscale

This is an instant compound of formula (I) wherein: m and n are 0; R1 is methyl; R2, R3 and R4 are each hydrogen (hydrogen is the side chain of the amino acid glycine); and R5 is an unsubstituted phenyl group.  This compound reads on claims 1, 3-4 and 6-8.
The reference discloses a sample of the compound which was recrystallized from ethanol at lines 31-34.  The compound was necessarily provided as a “pharmaceutical composition” per claim 20 during such procedure at least since ethanol is a pharmaceutically acceptable vehicle (see the specification at page 27, line 15, etc).

[2] Claims 1, 2, 4, 6-8, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokarski (J. Med. Chem. 1994, 37, 21, 3639–3654, listed on the IDS dated 11 April 2019).  
Tokarski discloses compounds of formula (I) according to the instant genus.  See at least table 3 on page 3640, compound 16, the structure of which from the corresponding Chemical Abstracts record for the reference as RN 103373-05-3 is shown below:

    PNG
    media_image3.png
    349
    499
    media_image3.png
    Greyscale

This is an instant compound of formula (I) wherein: m is 0; n is 1; R1 is H; R2, R3 and R4 are each hydrogen (hydrogen is the side chain of the amino acid glycine); R5 is an unsubstituted phenyl group and X2 is a halogen.  This compound reads on claims 1, 2, 4, 6-8 and 14.  Regarding claim 14, the disclosed sample “has formula (Im)” since it comprises both the R and S isomers per the table entry.  A sample which comprises both enantiomers “has” both of them and falls into the scope of claim 14.  
The reference discloses that the compound was tested in an assay to obtain an IC50 value for the CCK receptor.  This assay necessitates that the compound was provided as a “pharmaceutical composition” per claim 20 at least such a biological assay requires that the compound be dissolved in a pharmaceutically acceptable vehicle such as a substantially aqueous buffer solution.

Compounds According to Claims 9, 12 and 15
No prior art rejection of claims 9-12 or 15 is included herein.  Compounds according to these claims appear to be novel and non-obvious over the prior art of record.
For example, the cited Siegl (US5817658) compound example 50 above differs from the first compound of claim 15 in that is has the opposite chiral configuration at the amine–substituted carbon atom of the benzodiazepine ring and it lacks the methyl group attached to the nitrogen atom of the benzodiazepine ring.  Siegel does not provide motivation or other particular reasons to make both of these changes and to expect similar or better activity.  For example, an N-alkyl substituent is present on nearly all of the over 100 disclosed example compounds and the only single isomer compounds have the same configuration as example 50.
All of the compounds of claims 9 and 12 and all except the first listed in claim 15 require a substituted pyridine or pyrimidine as R5 of instant formula (I):

    PNG
    media_image4.png
    423
    518
    media_image4.png
    Greyscale

The closest art to these compounds is considered to be the Cockerill (WO2016166546) publication which qualifies as 102(a)(2) prior art at least since it was published by another.  See also US patent 10406166 in the same family.  The reference discloses compounds with the same anti-viral utility as the instant compounds and having a closely related structure, the generically described formula is shown below:

    PNG
    media_image5.png
    380
    423
    media_image5.png
    Greyscale

The instant compounds differ from the reference disclosed and/or claimed compounds in that there is an “amino-acid” type linker moiety -(C=O)-CH(R3)-N(R4)- inserted between the benzodiazepine nitrogen atom and the pyridine or pyrimidine moiety on the “right-side”.  Neither the Cockerill reference nor the prior art of record provide any particular reason that would lead one of ordinary skill in the art to modify the reference compounds by inserting such a linker and to expect similar or better anti-viral activity in such a modified compound.  The above cited Siegl (US5817658) and Tokarski (J. Med. Chem. 1994, 37, 21, 3639–3654) references teach structurally related compounds having such a linker, however, there are other structural differences between these compounds and those of Cockerill and the utilities are completely unrelated.  A skilled artisan would have no reason to combine the teachings of these references with those of Cockerill and to obtain success in so doing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625